Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Municipal Court of Chicago, § 26*—what essential to preserve questions for review. Where no statement of facts, stenographic report or bill of exceptions was tendered or presented to the trial court to preserve a petition to vacate a judgment in the Municipal Court, or any evidence that might have been heard by the court in considering the petition, or its action on the petition, there remains nothing of record for review by an Appellate Court. 2. Appeal and error, § 800*—when motion must he incorporated in the hill of exceptions. A clerk of a court of record cannot make a written motion part of the record by copying it into the transcript. 3. Appeal and error, § 800*—what must he incorporated in the hill of exceptions. A motion upon a petition to vacate a judgment does not become a part of the record for the purpose of error or appeal unless it is made so by the bill of exceptions. 4. Municipal Court of Chicago, § 5*—when judicial notice will not he taken of the rules by an Appellate Court. The Appellate Court' cannot judicially know what the rules of the Municipal Court of Chicago require.